Title: To Benjamin Franklin from Edward Bridgen, 11 May 1783
From: Bridgen, Edward
To: Franklin, Benjamin


May 11 [1783]
As this will be delivered into your own hands by the bearer who is going to reside at Versailles I beg leave my Dr: Sir if she should have at any time occasion for your countenance I beg the favour that you will grant it her but I hope she will not want it. I wish Sir to know if there is any prospect of proceeding on the Copper Coin.
May I also beg the favour of your Interest and Attention to Mr Parkers request he is a very honest Man but distressed on Acct: of laying out of his Property and his being a steady Friend I should hope would reccommend him to have his property restored May Health, Happiness and every good Attend you and Yours is the Sincere wish of Dr: Sir: Your faithful & Affect:
Edward Bridgen
Mr. Parkers papers are inclosed to Dr Bancroft
 
Notation: Bridgen—
